           Case 5:20-cv-00494-D Document 28 Filed 11/25/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

DAVID BRIAN MORGAN, 1                              )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )   Case No. CIV-20-494-D
                                                   )
UNITED STATES OF AMERICA, et al.,                  )
                                                   )
               Defendants.                         )


                                            ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 27] issued by United States Magistrate Judge Suzanne Mitchell pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C).      Upon screening of the Amended Complaint [Doc. No. 26], Judge

Mitchell recommends dismissal of this action for failure to state a claim upon which relief

can be granted.

       The case file shows no timely objection to the Report or request for an extension of

time, even though Plaintiff was expressly informed of his right to object, the procedure for

doing so, and the consequences of failing to object.            See R&R at 18.        Therefore, the

Court finds that Plaintiff has waived further review of the issues addressed in the Report.

See Moore v. United States, 950 F.2d 656, 659 (10th Cir. 1991); see also United States v.

2121 E. 30th Street, 73 F.3d 1057, 1060 (10th Cir. 1996).            Further, for the reasons fully



       1
          Although Plaintiff listed other persons in his initial pleading, no other potential plaintiff
has filed a complaint. See Mot. File Class Action Lawsuit, attach. 1 [Doc. No. 1-2]. Plaintiff is
also the only person who attempted to comply with the Order to Cure Deficiencies [Doc. No. 6].
           Case 5:20-cv-00494-D Document 28 Filed 11/25/20 Page 2 of 2




stated by Judge Mitchell, the Court finds that this action should be dismissed without

prejudice to refiling.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc.

No. 27] is ADOPTED.      This action is DISMISSED without prejudice to a future filing.

A separate judgment of dismissal shall be entered.

       IT IS SO ORDERED this 25th day of November, 2020.




                                            2
